DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4, 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


With respect to claim 4, the prior art fails to teach in combination with the rest of the limitations in the claim: “wherein coordinating operation of the vibration source and operation of the pH probe member comprises controlling when the vibration source 1s activated relative to when a sample of pH is taken by the pH probe.”

With respect to claim 5, the prior art fails to teach in combination with the rest of the limitations in the claim: “wherein at least one of vibration amplitude, vibration duration, delay between vibration and pH sampling is adjusted by the processor using an algorithm for controlling producing vibration by the vibration source.”

With respect to claim 10, the prior art fails to teach in combination with the rest of the limitations in the claim:  “wherein the processor executes a vibration control algorithm to control the vibration source, the algorithm comprising determining at least two controllable aspects of the vibration element selected from the list consisting of amplitude, oscillation frequency, duration, period, start time, stop time, delay between the stop time and the start time.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Benton (U.S. Publication No. 2006/0096862 A1) in view of Ohnishi et al. (U.S. Publication No. 2008/0122455 A1).


With respect to claim 1, Benton discloses a self-vibrating pH probe comprising:
a housing (see housing 22 shown in Fig. 2) containing an electronic assembly adapted to support detecting pH of an environment (pH electrode 20 which is positioned within the housing 22 shown in Fig. 2);
a pH probe member having a probe tip at a first end (the sensor 10 includes distal end 16 which includes the pH electrode 20, which is positioned within the inner housing 22 shown in Fig. 2; see para 0014), the probe member extending from the housing and mechanically and electrically coupled by a second end to the electronic assembly;
a processor coupled to the electronic assembly and adapted to coordinate operation of the source and operation of the pH probe member (process analyzer 14 shown in Fig. 2).
    Benton does not disclose a vibration source disposed so that at least a portion of vibrations caused by the vibration source propagate to the electronic assembly, the vibration source being controllable for at least on/off operation; vibrations propagating to the electronic assembly further propagate to the probe tip.
       Ohnishi et al. discloses a vibration source disposed so that at least a portion of vibrations caused by the vibration source propagate to the electronic assembly (para 0123, lines 1-19), the vibration source being controllable for at least on/off operation (para 0169, lines 1-4; Fig. 11); vibrations propagating to the electronic assembly further propagate to the probe tip (para 0123, lines 1-19).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Benton to include a vibration source disposed so that at least a portion of vibrations caused by the vibration source propagate to the electronic assembly, the vibration source being controllable for at least on/off operation; vibrations propagating to the electronic assembly further propagate to the probe tip as taught by Ohnishi et al. to predictably determine the pH environment with enhanced sensitivity.


 

With respect to claim 2, the combination of Benton and Ohnishi et al. discloses the probe of claim 1, wherein coordinating operation of the vibration source comprises controlling a vibration amplitude (see Ohnishi et al. para 0169, lines 1-4; Fig. 11).

With respect to claim 3, the combination of Benton and Ohnishi et al. discloses the probe of claim 1, wherein coordinating operation of the vibration source comprises controlling a vibration profile (see Ohnishi et al. para 0123, lines 1-19).


With respect to claim 6, the combination of Benton and Ohnishi et al. discloses the probe of claim 1, wherein the vibration source comprises a piezoelectric device (see Ohnishi et al. para 0006, lines 1-3).

With respect to claim 7, the combination of Benton and Ohnishi et al. discloses the probe of claim 1, wherein the vibration source comprises an offset-weight rotary device (see Ohnishi et al. para 0249, lines 1-5; an actuator device).

With respect to claim 8, the combination of Benton and Ohnishi et al. discloses the probe of claim 1, wherein coordinating operation of the vibration source comprises calculating at least one of a duration, delay time, amplitude, and period for the vibrating (para 0249, lines 1-5).

With respect to claim 9, Benton discloses a method of dispersing ion buildup on a pH probe (pH electrode 20 which is positioned within the housing 22 shown in Fig. 2) comprising with a structural portion of the pH probe (the sensor 10 includes distal end 16 which includes the pH electrode 20, which is positioned within the inner housing 22 shown in Fig. 2; see para 0014); wherein vibrating the vibration source is controlled by a processor that further controls pH sampling of a medium that is in contact with the portion of the pH probe (process analyzer 14 shown in Fig. 2).
        Benton does not disclose controlling a vibration source to cause vibration of a portion of the pH probe through direct coupling of the vibration source.
        Ohnishi et al. discloses controlling a vibration source to cause vibration of a portion of the pH probe through direct coupling of the vibration source (para 0123, lines 1-19).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Benton to include controlling a vibration source to cause vibration of a portion of the pH probe through direct coupling of the vibration source as taught by Ohnishi et al. to predictably determine the pH environment with enhanced sensitivity.




With respect to claim 11, the combination of Benton and Ohnishi et al. discloses the method of claim 9, wherein vibrations produced the vibration source occur synchronously with sampling the medium (see Ohnishi et al. para 0015, lines 1-15).

With respect to claim 12, the combination of Benton and Ohnishi et al. discloses the method of claim 11, wherein a delay between producing vibrations with the vibrating source and sampling the medium is determined by the processor in response to a class of the sampling medium (see Ohnishi et al. para 0123, lines 1-19).

With respect to claim 13, the combination of Benton and Ohnishi et al. discloses the method of claim 11, wherein a vibration control profile is determined by the processor in response to a class type classification of the sample medium (see Ohnishi et al. para 0013, lines 1-10 and para 0014, lines 1-11).


With respect to claim 14, the combination of Benton and Ohnishi et al. discloses the method of claim 11, wherein a delay between the produced vibrations and sampling the medium is greater than a minimum predefined pre-sample delay (see Ohnishi et al. para 0169, lines 1-4; Fig. 11).

With respect to claim 15, the combination of Benton and Ohnishi et al. discloses the method of claim 11, wherein there is a configurable offset between operation of the vibrating source and sampling of the pH of the medium (see Ohnishi et al. para 0169, lines 1-4; Fig. 11).

With respect to claim 16, Benton discloses a method of dispersing ion buildup on a probe (the sensor 10 includes distal end 16 which includes the pH electrode 20, which is positioned within the inner housing 22 shown in Fig. 2; see para 0014), a portion of which is immersed in a medium (para 0013, lines 1-5).
Benton does not disclose the method comprising vibrating the medium that is in contact with the probe with a vibration element that causes vibration of the medium proximal to an immersed portion of the probe through immersion of a portion of the vibration element in the medium and vibrating the vibration element; wherein vibrations produced by the vibration element is controlled by a processor that further controls sampling of the medium via at least one sensor disposed in the immersed portion of the probe.
     Ohnishi et al. discloses the method comprising vibrating the medium that is in contact with the probe with a vibration element that causes vibration of the medium proximal to an immersed portion of the probe through immersion of a portion of the vibration element in the medium and vibrating the vibration element (para 0123, lines 1-19); wherein vibrations produced by the vibration element is controlled by a processor that further controls sampling of the medium via at least one sensor disposed in the immersed portion of the probe (para 0012, lines 1-12).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Benton to include the method comprising vibrating the medium that is in contact with the probe with a vibration element that causes vibration of the medium proximal to an immersed portion of the probe through immersion of a portion of the vibration element in the medium and vibrating the vibration element; wherein vibrations produced by the vibration element is controlled by a processor that further controls sampling of the medium via at least one sensor disposed in the immersed portion of the probe taught by Ohnishi et al. to predictably determine the pH environment with enhanced sensitivity.


With respect to claim 17, the combination of Benton and Ohnishi et al. discloses the method of claim 16, wherein vibrations produced by the vibration element occur synchronously with sampling the medium (see Benton para 0013, lines 1-5).


With respect to claim 18, the combination of Benton and Ohnishi et al. discloses the method of claim 17, wherein a delay between vibrations produced by the vibrating element and sampling the medium is determined by the processor in response to a classification of the sampling medium (see Ohnishi et al. para 0169, lines 1-4; Fig. 11)).

With respect to claim 19, the combination of Benton and Ohnishi et al. discloses the method of claim 17, wherein a vibration control profile is determined by the processor in response to a class type classification of the sample medium (see Ohnishi et al. para 0169, lines 1-4; Fig. 11).

With respect to claim 20, the combination of Benton and Ohnishi et al. discloses the method of claim 17, wherein a delay between the vibrations and sampling the medium is greater than a minimum predefined pre-sample delay (see Ohnishi et al. para 0169, lines 1-4; Fig. 11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866